DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to amendment filed 09/02/2022. Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20 are pending, and likewise Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20 have been examined.

Response to Amendment
Amendment filed 09/02/2022 has been fully considered by Examiner. 

Response to Arguments
Applicant's arguments, see Remarks, Pg 10, filed 09/02/2022, with regard to the rejections of Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20, under U.S.C. 101 have been fully considered but they are not persuasive.
Examiner believes the Claims as amended do not overcome the rejections. Applicant argues that the Independent Claims contain significantly more than the alleged abstract idea. Applicant does not explain how the limitations contain significantly more. Examiner believes that the amended limitations do not overcome the rejections as the amended limitations are still directed towards an abstract idea, specifically a mental process, without significantly more. The full rejections of the claims are laid out in the section for 101 rejections below.

Applicant’s arguments, see Remarks, Pg 11, filed 09/02/2022, with respect to the rejections of Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20, under U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejections of Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20, under U.S.C. 102(a)(2) have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The Independent Claims 1 recites “A method of obtaining, by an electronic device, a sentence corresponding to context information based on at least one data, the method comprising:” , “obtaining first output information including at least one word output by decoding the context information based on first-first data;”, “determining whether an end token is included in the first output information; , “based on detecting that the end token is not included in the first output information, obtaining second output information including at least one word output by decoding the context information based on first-second data; “, “based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, the first-first data is replaced with second- first data; “, “and obtaining the sentence corresponding to the context information based on the first output information and the second output information, wherein the end token represents an end of the sentence”, “and wherein the replacing the first-first data with the second-first data increases a probability that the first output information including the end token is obtained.”
The limitations “A method of obtaining”, “a sentence corresponding to context information based on at least one data, the method comprising:” , “obtaining first output information including at least one word output by decoding the context information based on first-first data;”, “determining whether an end token is included in the first output information; , “based on detecting that the end token is not included in the first output information, obtaining second output information including at least one word output by decoding the context information based on first-second data; “, “based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, the first-first data is replaced with second- first data; “, “and obtaining the sentence corresponding to the context information based on the first output information and the second output information, wherein the end token represents an end of the sentence”, “and wherein the replacing the first-first data with the second-first data increases a probability that the first output information including the end token is obtained.” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 1 recites the limitation “A method of obtaining, by an electronic device, a sentence corresponding to context information based on at least one data, the method comprising:” These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 1 does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1 does not recite any additional limitations. The claims as drafted, are not patent eligible.

Independent Claim 8 recites “An electronic device for obtaining a sentence corresponding to context information, the electronic device comprising:” “a memory configured to store at least one data used for decoding the context information; at least one processor configured to: “, “obtain first output information including at least one word output by decoding the context information based on first-first data”, “determine whether an end token is included in the first output information”,  “based on detecting that the end token is not included in the first output information, obtain second output information including at least one word output by decoding the context information based on first-second data”, “based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, replace the first-first data with second-first data”, “obtain the sentence corresponding to the context information based on the first output information and the second output information; “and an output interface configured to output information corresponding to the obtained sentence”, “wherein the end token represents an end of the sentence”, “and wherein the replacing the first-first data with the second-first data increases a probability that the first output information including the end token is obtained”.
The limitations “obtain first output information including at least one word output by decoding the context information based on first-first data”, “determine whether an end token is included in the first output information”,  “based on detecting that the end token is not included in the first output information, obtain second output information including at least one word output by decoding the context information based on first-second data”, “based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, replace the first-first data with second-first data”, “obtain the sentence corresponding to the context information based on the first output information and the second output information; “output information corresponding to the obtained sentence”, “wherein the end token represents an end of the sentence”, “and wherein the replacing the first-first data with the second-first data increases a probability that the first output information including the end token is obtained” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 8 recites the limitations “An electronic device for obtaining a sentence corresponding to context information, the electronic device comprising:” “a memory configured to store at least one data used for decoding the context information; at least one processor configured to: “, “and an output interface configured to output information corresponding to the obtained sentence”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 8 does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 8 does not recite any additional limitations. The claims as drafted, are not patent eligible.

Independent Claim 15 recites “A non-transitory computer-readable medium configured to store instructions which, when executed by at least one processor of an electronic device for obtaining a sentence corresponding to context information, cause the at least one processor to:”, “obtain first output information including at least one word output by decoding the context information based on first-first data;”, “determine whether an end token is included in the first output information”, “based on detecting that the end token is not included in the first output information, obtain second output information including at least one word output by decoding the context information based on first-second data;”,  “based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, replace the first-first data with second-first data;”, “and obtain the sentence corresponding to the context information based on the first output information and the second output information”, “wherein the end token represents an end of the sentence”, “and wherein the replacing the first-first data with the second-first data increases a probability that the first output information including the end token is obtained”.
The limitations “obtain first output information including at least one word output by decoding the context information based on first-first data;”, “determine whether an end token is included in the first output information”, “based on detecting that the end token is not included in the first output information, obtain second output information including at least one word output by decoding the context information based on first-second data;”,  “based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, replace the first-first data with second-first data;”, “and obtain the sentence corresponding to the context information based on the first output information and the second output information”, “wherein the end token represents an end of the sentence”, “and wherein the replacing the first-first data with the second-first data increases a probability that the first output information including the end token is obtained” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 15 recites the limitation “A non-transitory computer-readable medium configured to store instructions which, when executed by at least one processor of an electronic device for obtaining a sentence corresponding to context information, cause the at least one processor to:” These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 15 does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 15 does not recite any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claims 2, 9 and 16 recites the additional limitations of “wherein the at least one data includes at least one of a language model or a decoding algorithm”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 2, 9 and 16 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 2, 9 and 16 do not contain any additional limitations. 

Dependent Claims 4, 11 and 18 recite the additional limitations of “wherein the first-first data includes a first language model having a first probability value for the end token, 33wherein the second-first data includes a second language model having a second probability value for the end token, and wherein the first probability value is different from the second probability value.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 4, 11 and 18 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 4, 11 and 18 do not contain any additional limitations.

Dependent Claims 5, 12 and 19 recite the additional limitations of “wherein the first-first data includes a first decoding algorithm, and wherein the second-first data includes a second decoding algorithm having the end token added as a candidate word.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 5, 12 and 19 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 5, 12 and 19 do not contain any additional limitations.

Dependent Claims 7, 14 and 20 recite the additional limitations of “based on detecting that the end token is not included in the second output information, obtain third output information including at least one word output by decoding the context information based on third data”, “and  based on the number of words included in the third output information being determined to be greater than or equal to a second reference value, replace(or “is replaced” Claim 1&20) the first-second data with second- second data”, “wherein the second reference value is greater than or equal to the first reference value”, “wherein the sentence corresponding to the context information is obtained based on the first output information, the second output information and the third output information”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 14 also recites “wherein the at least one processor is further configured to: “. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claims 7, 14 and 20 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 14 does not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 7, 14 and 20 do not contain any additional limitations.

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites based on detecting that the end token is not included in the first output information, obtaining second output information including at least one word output by decoding the context information based on first-second data, based on a number of words included in the second output information being determined to be greater than or equal to a first reference value, the first-first data is replaced with second- first data.
While the prior art of record teaches replacing the data with an EOS tag based on the number of words, it does not teach replacing the data of the previous iteration, after the current iteration.

Claim 8 and 15 contain similar limitations and therefore contain allowable subject matter for the same reasons.

Claims 2, 4-5, 7, 9, 11-12, 14, 16, and 18-20 depend on claims containing allowable subject matter, therefore also contain allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658